Stayton, Associate Justice.
The judgment rendered on March 25,1881, in the proceeding instituted by the clerk to ascertain to whom the money paid into court by House should be delivered, taken in connection with the pleadings of the respective parties was, in effect, a judgment that the money so in his possession belonged to Jack Lawson and James Baker. It was their right then to have the money, and doubtless the clerk would have delivered it to them, in obedience to the judgment, had not R. G. Peters prosecuted an appeal from that judgment. He, however, on April 12, 1881, perfected an appeal from that judgment by executing, with proper sureties, a supersedeas bond. Through the appeal thus perfected, the judgment was brought before this court, where it was affirmed on October 30, 1883.
On affirming the judgment, there being a supersedeas bond, as was proper, this court rendered a judgment against R. G. Peters, and the sureties on his bond, for the amount adjudged below and all costs. As before said, the sum adjudged by the court below was fixed by the record, and the judgment rendered here embraced that sum, all interest accrued, or to accrue on it, until paid, as well as all costs which had accrued at the time the appeal was perfected, and all such costs as accrued in consequence of the appeal, or in the further enforcement of the judgment.
For the aggregate of these sums, R. G. Peters and the sureties on the supersedeas bond, were liable, and execution might properly issue against them for such sum, less the sum in the hands of the clerk, which was paid by him to the parties entitled to it.
*338The execution which the appellants sought to enjoin issued on November 26, 1884, and only authorized the collection of the sum due on the judgment, after deducting the sum paid by the clerk to the attorneys of Lawson and Baker, on January 17, 1884.
This execution was certainly authorized by the judgments to which we have referred, as against all persons still living, against whom the judgment was rendered. The persons who prosecute the appeal now before us had no ground to complain of that execution. They do not show that facts existed which would have rendered the judgment dormant, nor do they complain of the execution on this ground. It is contended that the payment of $540, the sum in the hands of the clerk, after paying the costs of the suit in which House was plaintiff, was made in full satisfaction of the judgment against B. J. Peters and his sureties, that the receipt of the attorneys of Lawson and Baker is conclusive of that fact, and that the court erred in receiving evidence to show to the contrary.
There is no pretence that any sum, other than the $540, paid by the clerk, was ever paid on the judgment; a much larger sum was due when that payment was made. The attorneys employed by Lawson and Baker, under a general employment, would not have been authorized to receive a less sum than was due, in satisfaction of the judgment. There were no facts pleaded or proved which would have conferred upon them any such power. Their receipt was evidently intended to relieve the clerk from any further liability on account of the money of which he had been made the custodian, and there was no error in admitting all the evidence that was received, for the purpose of showing the real purpose for which the receipt was given by the attorneys. There is no error in the judgment, and it will be affirmed.
It is so ordered.
Affirmed.
[Opinion delivered May 28, 1886.]